Citation Nr: 0601392	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  98-10 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for arteriosclerotic heart disease, status post coronary 
artery bypass graft.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Johnson, Counsel





INTRODUCTION

The veteran had verified active service from January 1973 to 
October 1975.  While the record indicates that his active 
service began as early as November 1955, no other period of 
service has been verified.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO issued a decision in March 1998 that granted service 
connection for arteriosclerotic heart disease, with a history 
of hypertension and coronary artery bypass graft in 1991.  A 
30 percent evaluation was assigned for the disorder, 
effective November 19, 1997.  

The Board remanded the case to the RO in March 2000, November 
2003 and in May 2005 for further development of the evidence.  
It is also noted that the RO issued a decision in October 
2004 that granted service connection for hypertension and 
assigned a 10 percent evaluation for that condition, separate 
from the rating assigned for arteriosclerotic heart disease.  
The case is again before the Board for continuation of 
appellate review.  



FINDING OF FACT

The veteran's coronary artery disease has not involved more 
than one episode of acute congestive heart failure in the 
past year; workload of greater than 3 METs (metabolic 
equivalents) but not greater than 5 METs (the veteran had a 
workload of between 7 and 8 METs); or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent 
(left ventricular ejection fraction was greater than 50 
percent).





CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for coronary artery disease are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7005 (1997) and (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002). Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the veteran of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if he did not desire the RO to obtain the 
evidence on his behalf.  See, e.g., correspondence addressed 
to the veteran by the RO dated in January 2004.  In this 
letter, the RO specifically informed the veteran of the 
current status of his claim and of the evidence already of 
record in support of the claim, and of what the evidence must 
show in order to support the claim.  The veteran was also 
asked to inform the RO of any additional evidence or 
information which he thought would support his claim, so that 
the RO could attempt to obtain this additional evidence for 
him, and to submit any relevant evidence in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 121.  However, the Court 
also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases, the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.  

In the present case, the relevant issues were initially 
adjudicated by the RO in March 1998, long before the 
enactment of the VCAA in November 2000.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claims were 
last adjudicated by the RO in July 2005 after the final VCAA 
letter was issued in January 2004.  There is no indication or 
reason to believe that that the ultimate decision of the RO 
on the merits of the claim would have been different had 
initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.  Any remaining procedural errors would 
constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  


II.  Factual Background

A naval hospital nuclear medicine cardiac stress study 
conducted in January 1997 was negative.  

On VA examination in February 1998, it was noted that the 
veteran had coronary artery disease with three vessel 
coronary artery bypass surgery in 1991.  He had Class II 
angina.  On physical examination of his cardiovascular 
system, he had distant heart sounds; normal S1 and S2 without 
murmur, rub or gallop.  The diagnosis included advanced 
coronary disease as noted and ongoing hypertension.  

On VA examination in August 2000, the veteran complained of 
occasional chest pain which he did not feel was 
cardiovascular in nature.  He said that he had nitroglycerine 
to use but he never used.  He said that the chest pain was 
short lasting and happened infrequently.  He said that he 
exercised a minimal amount and worked with his son building 
houses; however, he often had to stop and rest.  
Cardiovascular examination revealed regular rate and rhythm 
with a grade 2/6 systolic murmur heart beat on the left 
sternal border.  There was no radiation.  Normal S1 and S2 
were noted.  The examiner's clinical impression was that the 
veteran had hypertension and a history of coronary artery 
disease, apparently well controlled on current medications, 
although exercise tolerance was debatable as was the history 
of questionable angina.  His blood pressure reading was 
149/79.  A multigated angiogram (MUGA) scan was performed 
which showed no wall motion abnormalities and an ejection 
fraction of 70 percent.  A chest X-ray study revealed 
postoperative changes and slight cardiomegaly, otherwise 
negative study.  Electrocardiogram results revealed sinus 
bradycardia; right bundle branch block; left anterior 
fascicular block; nonspecific T-wave changes; left atrial 
enlargement; left axis deviation, and U-waves.  

In an October 2000 addendum report, the VA examiner indicated 
that based on the MUGA scan results including the 70 percent 
ejection fraction, the veteran's metabolic equivalents (METS) 
could be estimated to be in the 7 to 8 range. 

VA medical records dated from 1997 through 2004 essentially 
show treatment for coronary artery disease, status post 
coronary artery bypass graft which was generally stable on 
current medication.  

On VA examination in February 2004, the veteran related that 
he had left or right sided pain once or twice per month, with 
or without activity.  It was not associated with any other 
cardiac symptoms.  The veteran noted that he delivered 
flowers for a living, working 6 hours per day, five days a 
week.  He had no problems, no shortness of breath, no chest 
pain or activity limitations in this regard.  He stated that 
he was unable to do any yard work or heavy labor due to back 
problems.  He was in home construction three years ago but 
stopped because of his lack of energy and his back problems.  
On physical examination, his blood pressure reading was 
190/79, pulse 52, and respiratory rate was 16.  His lungs 
revealed decreased breath sounds throughout, scattered end 
expiratory wheezing, and prolonged expiratory phase.  He had 
mild clubbing.  Cardiac examination showed S1 and S2 with a 1 
to 2/6 systolic murmur, best heard at the left upper sternal 
border.  It radiated to the right carotid.  His point of 
maximal impulse was diffuse.  The diagnostic impression 
reflected that the veteran had a 30 year history of 
hypertension, currently with isolated systolic hypertension.  
He also had coronary artery disease for at least the last 18 
years but was on no additional medication for his heart 
beyond the anti-hypertensive medication.  He appeared to have 
not had any episodes of angina and did not have any specific 
activity restrictions due to his coronary artery disease.  
The examiner stated that the veteran had no chronic residual 
findings of congestive heart failure or angina on moderate 
exertion and the veteran was currently doing more than 
sedentary employment.  There was no typical history of acute 
coronary occlusions or thrombosis.  No history of 
substantiated anginal attacks with more than light manual 
labor not feasible.  It was noted that his EKG was abnormal 
and revealed sinus bradycardia; right bundle branch block; 
left anterior fascicular block.  The METS were listed as 7 to 
8.  

A March 2004 VA echocardiogram report noted that the veteran 
was in sinus bradycardia throughout the study.  The left 
ventricular ejection fraction was estimated at 50 to 55 
percent.  The conclusions were preserved left ventricular 
systolic function; concentric left ventricular hypertrophy, 
and mild aortic root dilatation with aortic valve 
regurgitation.  Right ventricular systolic pressures could 
not be estimated.  

In a June 2005 VA examination addendum report, the examiner 
indicated that the veteran was referred for a nuclear stress 
test because his baseline EKG revealed a right bundle branch 
block with left anterior fascicular block.  Thus, a normal 
stress test was unlikely to have revealed significant EKG 
changes.  The nuclear stress test was clinically and 
electrically negative.  He had a normal myocardial perfusion 
and function.  The ejection fraction was 59 percent.  Based 
on such results and when added to his reported activities 
including delivering flowers, loading a van with floral 
arrangements, driving and getting into and out of his van 
with no problems, no shortness of breath, no chest pain, no 
activity limitations, and no specific medications because of 
his heart, his MET's were estimated at between 7 and 8.  The 
examiner's estimate was based on his activity level as well 
as his lack of symptoms and normal myocardial perfusion.  
III.  Legal Criteria

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2005).  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases such as this one 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The criteria for evaluating cardiovascular disorders were 
changed effective January 12, 1998.  The revised provisions 
of Diagnostic Code 7005 incorporate objective measurements of 
the level of physical activity, expressed numerically in 
metabolic equivalents (METs), at which cardiac symptoms 
develop.  The Board further observes that METs are measured 
by means of a treadmill test.  However, it is recognized that 
a treadmill test may not be feasible in some instances owing 
to a medical contraindication, such as unstable angina with 
pain at rest, advanced atrioventricular block, or 
uncontrolled hypertension.  If a treadmill test is thought to 
be inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  See 38 C.F.R. § 4.104, Note 2 (2005).  

On and after January 12, 1998, a 30 percent evaluation is 
warranted for arteriosclerotic heart disease (coronary artery 
disease) with a documented history of coronary artery disease 
where a workload of greater than 5 metabolic equivalents 
(METs) but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2005).  

Under the criteria for rating arteriosclerotic heart disease 
in effect prior to January 12, 1998, a 30 percent evaluation 
was warranted for arteriosclerotic heart disease after six 
months following acute illness from coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attacks, when ordinary manual labor was feasible.  A 60 
percent evaluation was warranted following a typical history 
of acute coronary occlusion or thrombosis, or with a history 
of substantiated repeated anginal attacks, when more than 
light manual labor was not feasible.  A 100 percent 
evaluation was warranted during, and for six months 
following, acute illness from coronary occlusion or 
thrombosis with circulatory shock, etc.  A 100 percent 
evaluation was also appropriate after this six-month period 
with chronic residual findings of congestive heart failure or 
angina on moderate exertion or when more than sedentary 
employment was precluded.  Authentic myocardial insufficiency 
with arteriosclerosis may be substituted for occlusion in 
these evaluation criteria.  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (as in effect prior to January 12, 1998).  

In light of the above, the Board notes that under the amended 
criteria related to heart disease, the medical evidence of 
record does not support a higher evaluation than the current 
30 percent for the veteran's coronary artery disease.  
Evidence does not show more than one episode of acute 
congestive heart failure in the past year, or in fact, any 
episode of congestive heart failure in the span of one year; 
or a workload of greater than 3 METs but not greater than 5 
METs that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent. 38 C.F.R. § 4.104, Diagnostic 
Code 7005.

As stated in the recitation of the clinical evidence above, 
his MET's were estimated at between 7 and 8.  The examiner's 
estimate was based on his activity level as well as his lack 
of symptoms and normal myocardial perfusion.  The veteran 
gave some complaints of occasional chest pain; however, 
angina or symptoms which were cardiac in nature were not 
clearly shown.  Also, the examiner specifically noted that 
the veteran's cardiovascular symptoms were well-controlled on 
medication.  Thus, in light of the clinical findings noted 
herein, the Board concludes that the veteran's 
arteriosclerotic heart disease does not warrant an evaluation 
in excess of 30 percent under the revised rating criteria.  
38 C.F.R. § 4.104, Diagnostic Code 7005.  

Moreover, the objective evidence of record also does not 
support a higher evaluation under the former criteria for 
arteriosclerotic heart disease.  Essentially, there are no 
clinical data to substantiate coronary artery disease after 
six months following acute illness from coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attacks, when ordinary manual labor was feasible.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (as in effect prior to January 
12, 1998).  Thus, an evaluation greater than 30 percent under 
the former regulations is not warranted under these facts.  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for a higher initial rating 
for his coronary artery disease, both under the former and 
revised rating criteria.  The Board therefore concludes that 
there is no doubt to be resolved in the veteran's favor. 38 
C.F.R. §§ 3.102, 4.3.  Therefore, his claim for an evaluation 
in excess of 30 percent for coronary artery disease must be 
denied.  



ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for arteriosclerotic heart disease, status post coronary 
artery bypass graft is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


